Case: 5:19-cv-00208-CHB Doc #: 1-2 Filed: 05/09/19 Page: 1 of 13 - Page ID#: 6




                 EXHIBIT A
Case: 5:19-cv-00208-CHB Doc #: 1-2 Filed: 05/09/19 Page: 2 of 13 - Page ID#: 7

                                                                        Service of Process
                                                                        Transmittal
                                                                        04/19/2019
                                                                        CT Log Number 535328673
 TO:     Donna Gaudet, Incoming Legal Supervisor
         Cigna Holding Company
         900 Cottage Grove Rd, C38
         Bloomfield, CT 06002-2920

 RE:     Process Served in Kentucky

 FOR:    CIGNA HealthCare, Inc. (Domestic State: VT)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

 TITLE OF ACTION:                 JERRY W. OLIVER, PLTF. vs. LIFE INSURANCE COMPANY OF NORTH AMERICA, ET AL.,
                                  DFTS. // TO: CIGNA HEALTHCARE, INC.
 DOCUMENT(S) SERVED:              Summons, Complaint
 COURT/AGENCY:                    Wolfe County Circuit Court, KY
                                  Case # 19CI00054
 NATURE OF ACTION:                Medical Injury - Improper Care and Treatment
 ON WHOM PROCESS WAS SERVED:      C T Corporation System, Frankfort, KY
 DATE AND HOUR OF SERVICE:        By Certified Mail on 04/19/2019 postmarked on 04/15/2019
 JURISDICTION SERVED :            Kentucky
 APPEARANCE OR ANSWER DUE:        Within 20 days following the day this paper is delivered to you
 ATTORNEY(S) / SENDER(S):         L. Dustin Riddle
                                  P.O. BOX 760
                                  SALYERSVILLE, KY 41465
                                  606-349-6210
 ACTION ITEMS:                    CT has retained the current log, Retain Date: 04/19/2019, Expected Purge Date:
                                  04/24/2019

                                  Image SOP

                                  Email Notification, Incoming Legal LegalandPublicAffairs-IncomingLegal@cigna.com

 SIGNED:                          C T Corporation System
 ADDRESS:                         306 W. Main Street
                                  Suite 512
                                  Frankfort, KY 40601
 TELEPHONE:                       609-538-1818




                                                                        Page 1 of 1 / AS
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
                     Case: 5:19-cv-00208-CHB Doc #: 1-2 Filed: 05/09/19 Page: 3 of 13 - Page ID#: 8
                        Dkdbie H. Sparks                                                      £^Pa\

    am
     >®IO/
        ■f op
                        Wolfe County Circuit Court Cl™
                        Wolfe Circuit & District Court?
                        Wolfe County Judicial Center
                        133 Main Street, P.O. Box 296
                  ■-----Campton, Kentucky 41301-0296 -
                                                          7015 OfeMO ODDS IhBE 13Mb
                                                                                      <\

                                                                                           !: 02 1P
                                                                                                          pirmev aons
                                                                                                       $ 006.95°
                                                                                           || 0001985729 APR 15 2019
                                                                                           B MAILED FROM ZIPC0DE41301

Gl —19-CI-00054
639259                                           return Receipt requested


                                                 CIGNA HEALTHCARE, INC
                                                 A/K/A CIGNA HEALTH MANAGEMENT, INC
                                                     CT (Herfetiche^
                     •V
                                                $b(D          s+i tfre, 572-
                                                                                                                        I
                                               40E0iSi&40 COGS                                                              a
            Case: 5:19-cv-00208-CHB Doc #: 1-2 Filed: 05/09/19 Page: 4 of 13 - Page ID#: 9
  AOC-E-105         Sum Code: Cl
  Rev. 9-14                                                                             Case#: 19-C1-Q0054

  Commonwealth of Kentucky                                                              Court:   CIRCUIT
  Court of Justice Courts.ky.gov                                                        County: WOLFE
  CR 4.02; Cr Official Form 1                     CIVIL SUMMONS

. Plantiff, OLIVER, JERRY W VS. LIFE INSURANCE COMPANY OF, ET AL, Defendant


    TO: CT CORPORATION SYSTEM DUSTIN                                                                                               " S
                                                                                                                                     o
                                                                                                                                    o
        306 WEST MAIN STREET SUITE 512                                                                                              o

        FRANKFORT, KY 40601
                                                                                                                                    se
                                                                                                                                    g
 Memo: Related party is CIGNA HEALTHCAREJNC                                                                                          o
                                                                                                                                     a
                                                                                                                                     o
                                                                                                                                    15a
 The Commonwealth of Kentucky to Defendant:
 CIGNA HEALTHCARE, INC

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to .you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

 The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attomey(s) are shown on the    S'
 document delivered to you with this Summons.                                                                                       in
                                                                                                                                    &
                                                                                                                                    s
                                                                                                                                    tc
                                                                                                                                    IU
                                                                                                                                    X
                                                          /s/ Debbie H. Sparks, Wolfe                                               £Ul
                                                          Circuit Clerk                                                             ib
                                                          Date: 4/12/2019                                                           <
                                                                                                                                    z
                                                                                                                                    s
                                                                                                                                    lb
                                                                                                                                    z
                                                                                                                                    o
                                                                                                                                     X
                                                                                                                                     b
                                                                                                                                     3
                                                                                                                                     a
                                                  Proof of Service                                                                  s<0
                                                                                                                                     s
    This Summons was:                                                                                                               (L


 □ Served by delivering a true copy and the Complaint (or other initiating document)
      To:

 □ Not Served because:
                                                                                                                                    5
                                                                                                                                    e
                                                                                                                                     e
    Date:                          ,20
                                                                                              Served By                              o
                                                                                                                                     g
                                                                                                                                     o
                                                                                                                                     o
                                                                                                 Title
                                                                                                                                     a
Summons ID: 157981611483581(300000023491
                                                                                                                                    2u
CIRCUIT: 19-CI-00054 Certified Mail                                                                                                 (L




                                                                                                 eFiled
OLIVER, JERRY W VS. LIFE INSURANCE COMPANY OF. ET AL

                                                       Page 1 of 1
                    u
        Case: 5:19-cv-00208-CHB Doc #: 1-2 Filed: 05/09/19 Page: 5 of 13 - Page ID#: 10
                               19-CI-00054    04/12/2019            Debbie H. Sparks, Wolfe Circuit Clerk




d       • %-   IS
                                                 COMMONWEALTH OF KENTUCKY                         r '*

                                                     WOLFE CIRCUIT COURT i
                                               CIVIL ACTION NO. 19-CI-     •

                                                           *Electronically filed*-------

                        JERRY W. OLIVER                                                           PLAINTIFF    so
                                                                                                               e
                                                                                                               o
                        V.                                                                                     g
                                                                                                               e
                                                                                                               o
                        LIFE INSURANCE COMPANY                                                                 e
                                                                                                                O)
                        OF NORTH AMERICA                                                                        (9
                                                                                                               je

                        Serve through                                                                          £
                        Secretary of State at:      Michael A. James
                                             Two Liberty Place
                                             1601 Chestnut Street
                                             Philadelphia, PA 19192


                        and
                                                                                                               s
                                                                                                               s(4
                        CIGNA HEALTHCARE, INC,                                                                 <0
                                                                                                               tt
                        a/k/a CIGNA HEALTH MANAGEMENT, INC.                                                    IU
                                                                                                               z
                        Serve Registered                                                                       u
                                                                                                               UJ
                        Agent at:        CT Corporation System                                                 it
                                         306 W. Main St.                                                       <
                                         Suite 512                                                             z
                                         Frankfort, KY 40601
                                                                                                               s
                                                                                                               lb
                                                                                                               z'
                                                                                                               o
                                                                                                               z
                        and                                                                                     o
                                                                                                                cn
                                                                                                               •o
                                                                                                               3

                        FEDEX FREIGHT, INC.                                                       DEFENDANTS   a
                        Serve Registered                                                                       5
                                                                                                               ui
                        Agent at:        CT Corporation System                                                 &
                                                                                                               Q.

                                         306 W. Main St.
                                              Suite 512
                                              Frankfort, KY 40601


                                                               COMPLAINT                                       s
                                                                                                               o
                                                                                                               e
                                                                                                               'S
                                                                                                               m
                                                                                                               o
                                                                                                               o


                                                                                                               a
                                                                                                               a


                                                                                                               lb

    Filed                     . 19-CI-00054   04/12/2019            Debbie H. Sparks, Wolfe Circuit Clerk
    Case: 5:19-cv-00208-CHB Doc #: 1-2 Filed: 05/09/19 Page: 6 of 13 - Page ID#: 11
Filed            19.0-00054      04/12/2019               Debbie H. Sparks, Wolfe Circuit Clerk


                                       : • ^ •:   - 1 - v» *vr   f—




                    Comes the Plaintiff, Jerry W. Oliver, by and through counsel, and for his

    » *    cause of action herein states as follows:

                                      PARTIES AND JURISDICTION

               1. Defendant, Life Insurance Company of North America, is a Foreign                se
                                                                                                  e

           Corporation incorporated in the State of Pennsylvania, who transacts business in       3g
                                                                                                  a
                                                                                                  o
           the Commonwealth of Kentucky and is authorized to transact insurance business in       e
                                                                                                  <n
                                                                                                  a
                                                                                                  jc

           Kentucky with the Kentucky Department of Insurance, with a process agent listed        £

           as Michael A. James, Two Liberty Place 1601 Chestnut Street, Philadelphia, PA

           19192.

               2. Defendant, Cigna Healthcare, Inc., a/k/a Cigna Health Management, Inc., is

           a Foreign Corporation, with a principal office at 1601 Chestnut Street, Two Liberty    s
                                                                                                  sn
                                                                                                  (D
                                                                                                  £
           Place, Philadelphia, Pennsylvania 19192, who transacts business in the                 w
                                                                                                  X


           Commonwealth of Kentucky and is authorized to transact business in the                 3
                                                                                                  it
                                                                                                  <
                                                                                                  X
           Commonwealth of Kentucky and registered with the Kentucky Secretary of State,          X
                                                                                                  2u.
                                                                                                  z
           with a registered agent for service of process in Kentucky listed as CT Corporation,   o•
                                                                                                  X
                                                                                                  e
                                                                                                  a
           306 W. Main St., Suite 512, Frankfort, Kentucky 40601.                                 3

                                                                                                  O


               3. Defendant, FedEx Freight, Inc., is a Foreign Corporation incorporated in the    sM
                                                                                                  &e
           State of Arkansas with a principal office located at 1715 Aaron Brenner Drive, Suite

           600, Memphis, Tennessee 38120, who transacts business in the Commonwealth of

            Kentucky and is authorized to transact business in the Commonwealth of Kentucky
                                                                                                  so
           and registered with the Kentucky Secretary of State, with a registered agent for       e

                                                                                                  so
                                                                                                  o

                                                                                                  s>
                                                                                                  2
                                                                                                  8
                                                                                                  <L

Filed             19-CI-00054    04/12/2019               Debbie H. Sparks, Wolfe Circuit Clerk
    Case: 5:19-cv-00208-CHB Doc #: 1-2 Filed: 05/09/19 Page: 7 of 13 - Page ID#: 12
Filed                19-01-00054   04/12/2019         Debbie H. Sparks, Wolfe Circuit Clerk


                                    i


           service of process in Kentucky listed as CT Corporation, 306 W. Main St., Suite 512,

           Frankfort, Kentucky 40601.

              4. Life Insurance Company of North America and/or Cigna Healthcare, Inc.

           provided disability benefits under an Employee Retirement Income Security Act of       5
                                                                                                  o
                                                                                                  o
                                                                                                  o
           1974 C'ERISA") plan issued to FedEx Freight, Inc., underwritten by Life Insurance      n
                                                                                                  o
                                                                                                  o
           Company of North America, known as Policy No.: FLK 980042, that was a Group            o
                                                                                                  a
                                                                                                  a

           Insurance Plan that included disability insurance benefits, that was issued for the    <9
                                                                                                  0.



           benefit of the employees of FedEx Freight, Inc. who were beneficiaries of this

           Policy.

              5. At all relevant times, FedEx Freight, Inc. owned and operated multiple

           locations within the Commonwealth of Kentucky and employed multiple employees          s
                                                                                                  3
                                                                                                  8
                                                                                                  a
           in the Commonwealth of Kentucky who were the beneficiaries of Policy No.: FLK          ui
                                                                                                  X
                                                                                                  u
                                                                                                  H
           980042, including, Plaintiff, Jerry W. Oliver, who was employed by FedEx Freight,      13IL
                                                                                                  <
                                                                                                  *
           Inc. in Wolfe County, Kentucky.                                                        z
                                                                                                  3IL
                                                                                                  z
              6. Policy No.: FLK 980042 was in full effect at all relevant times set forth        o
                                                                                                  z
                                                                                                   Q
                                                                                                   o>
           herein.                                                                                u□
                                                                                                   B


              7. To the best of Plaintiff's knowledge and belief, Cigna Healthcare, Inc. and/or   s(A
                                                                                                  s
                                                                                                  a.
           its subsidiaries and affiliates, at all relevant times was the third-party claims

           administrator for disability claims made under Policy No.: FLK-980042.

              8. Plaintiff, Jerry W. Oliver, was a resident of Wolfe County, Kentucky, was an
                                                                                                  se
           employee of FedEx Freight, Inc. and was a beneficiary under Policy No. FLK-            e
                                                                                                  •sg
                                                                                                  o
           980042, which was issued by Life Insurance Company of North America and/or             g
                                                                                                   B>
                                                                                                  2
                                                                                                   8
                                                                                                  CL

Filed                19-CI-00054   04/12/2019         Debbie H. Sparks, Wolfe Circuit Clerk
     Case: 5:19-cv-00208-CHB Doc #: 1-2 Filed: 05/09/19 Page: 8 of 13 - Page ID#: 13
Filed               19-CI-00054   04/12/2019          Debbie H. Sparks, Wolfe Circuit Clerk


               .-sc*      .

            Cigna Healthcare, Inc. and administered by Life Insurance Company of North "

            America and/or Cigna Healthcare, Inc. and/or both companies subsidiaries and

            affiliates.

                9. Under 29 CFR §1132(a)(l)(B), Plaintiff, as a participant or beneficiary to the     5
                                                                                                      e
                                                                                                      e
                                                                                                      o
 i          ERISA plan, is empowered to bring this civil action to recover benefits due to him        «D
                                                                                                      O
                                                                                                      o
            under the terms of the plan, to enforce his rights under the terms of the plan, or to     e>
                                                                                                      jj>
                                                                                                      JC

            clarify his rights to future benefits under the terms of the plan.                        Q




                10. Under 29 CFR. §1132(e)(l), state courts of competent jurisdiction have

            concurrent jurisdiction of actions under paragraphs (a)(1)(B) giving the

            Commonwealth of Kentucky jurisdiction over this action.
                                                                                                      S>
                                                                                                      in
                11. Under KRS 454.210(2)(a)(l), the Commonwealth of Kentucky has jurisdiction         8
                                                                                                      n
                                                                                                      (0


            over any nonresident corporation who transacts business in this Commonwealth,             IU
                                                                                                      X
                                                                                                      u
                                                                                                      K
                                                                                                      IU
            giving Kentucky jurisdiction over Defendants in this action.                              lb

                                                                                                      <
                12. Under KRS 454.210(4), tfiis action may be brought in the county wherein the      ‘ z
                                                                                                      2
                                                                                                      lb

                                                                                                      z
            plaintiff resides or where the cause of action arose, making Wolfe Circuit Court the .    o
                                                                                                      x
                                                                                                      3>
            proper venue for this action.                                                             ■o



                                                                                                      e
                                                      FACTS                                           s
                                                                                                      «
                                                                                                      s
                                                                                                      o.
                13. Plaintiff incorporates by reference all allegations contained in Paragraphs 1

            through 12 of this Complaint as if fully set forth herein.

                14. Under Policy No. FLK-980042, disability is defined as: "The Employee is
                                                                                                      so
            considered Disabled if, solely because of Injury or Sickness, he or she is: 1. Unable     e
                                                                                                      *5
                                                                                                      e
                                                                                                      o
            to perform the material duties of his or her Regular Job; and 2. Unable to earn 80%       e

                                                                                                      S> -
                                                                                                      Si
                                                                                                      8
                                                                                                      CL

Filed               19-0-00054    04/12/2019          Dibbie H. Sparks, Wolfe Circuit Clerk
            Case: 5:19-cv-00208-CHB Doc #: 1-2 Filed: 05/09/19 Page: 9 of 13 - Page ID#: 14
     Filed               19-CI-00054   04/12/2019            Debbie H. Sparks, Wolfe Circuit Clerk


■/   k;   .f '                   1


                   or more of his or her Indexed Earnings from working in his or her Regular Job."

                   ("Short-term disability benefits"). "After Disability Benefits have been payable for

                   12 months, the Employee is considered Disabled if, solely due to lnjury or Sickness;         ‘

                   he or she is: 1. Unable to perform the material duties of any occupation for which               s
                                                                                                                    o
                                                                                                                    o
                                                                                                                    o
                   he or she is, or may reasonably become, qualified based on education, training or        .       &
                                                                                                                    o
                                                                                                                    o
                   experience; and 2. Unable to earn 60% or more of his or her Indexed Earnings."                   o
                                                                                                                    at
                                                                                                                    to
                                                                                                                    Jj
                   ("Long-term disability benefits").                                                               £

                      15. Plaintiff was employed by FedEx Freight, Inc. as a truck driver up until on or

                   about October 24, 2013 after he was diagnosed with a serious and severe medical

                   condition that required surgery and extensive and prolonged medical treatment,
                                                                                                                    8
                   which prevented him from performing the material duties of his occupation or any                 8
                                                                                                                    n
                                                                                                                    jo
                                                                                                                    Z
                 - other occupation.                                                                                Ul
                                                                                                                    z
                                                                                                                    u
                                                                                                                    Ul
                      16. During the treatment of his medical condition, Plaintiff suffered from multiple           u.
                                                                                                                    <
                                                                                                                    *
                   complications that further limited his ability to perform the material duties of his             z
                                                                                                                    <
                                                                                                                    z
                                                                                                                    lb

                   occupation or any other occupation.                                                              z
                                                                                                                    o
                                                                                                                    z
                                                                                                                    a
                      17. The treatment for Plaintiff's medical condition resulted in chronic and                   3
                                                                                                                    a

                   permanent medical problems that continue to this day that prevent him from                       3
                                                                                                                    U»
                                                                                                                    s
                                                                                                                    0.

                   performing the material duties of his occupation or any other occupation.

                      18. Plaintiff applied for disability benefits under Policy No. FLK-980042, due to

                   these serious and severe medical conditions and limitations resulting therefrom that
                                                                                                                    5
                                                                                                                    o
                   prevented him from performing the material duties of his job or any other                        ©.
                                                                                                                    %
                                                                                                                    N
                                                                                                                    O
                   occupation.                                                                                      e

                                                                                                                    a
                                                                                                                    2o
                                                                                                                    (L

     Filed .             19-CI-00054   04/12/2019            Debbie H. Sparks, Wolfe Circuit Clerk
   Case: 5:19-cv-00208-CHB Doc #: 1-2 Filed: 05/09/19 Page: 10 of 13 - Page ID#: 15
Filed            19-CI-00054   04/12/2019            Debbie H. Sparks, Wolfe Circuit Clerk




              19. Upon his initial application, Plaintiff was approved for short-term disability

           benefits from October 24, 2013 through on or about April 23, 2014 and was then

          approved for long-term disability benefits from on or about April 24, 2014 until on

          or about February 8, 2017.                                                                   s
                                                                                                       ©
                                                                                                       o

              20. Based upon these same medical conditions and limitations, the Plaintiff was          5
                                                                                                       «
                                                                                                       o
                                                                                                       o
          also approved for Social Security Disability benefits on March 15, 2014, in which the        ■o
                                                                                                       n
                                                                                                       (9
                                                                                                       sa
          Social Security Administration determined he became disabled on October 26, 2013.

              21. Plaintiff continues to receive Social Security Disability benefits to this day for

          these same medical conditions and limitations caused thereby.

              22. On or about February 10,2017, Defendants denied Plaintiff's continued claim
                                                                                                       sr
                                                                                                       in
          for long-term disability benefits under the policy, determining that based upon their        3
                                                                                                       3
                                                                                                       O'
           review he no longer met the definition of disability because although his medical           111
                                                                                                       z
                                                                                                       o
                                                                                                       IU
          condition created some limitations that would prevent him from performing the                IL
                                                                                                       <
           material job duties of his occupation as a truck driver, he would still be capable of       z
                                                                                                       <
                                                                                                       K
                                                                                                       IL
                                                                                                       z
           performing the occupations of an Information Clerk; and a Gate Guard.                       o
                                                                                                       z
                                                                                                       o
              23. At the time*of the February 10, 2017 denial, Defendants based its denial on          3

                                                                                                       S)


          an Independent Medical Examination that was performed by Dr. Bruce Guberman,                 3
                                                                                                       M
                                                                                                       2
                                                                                                       <L
           in which he indicated that the claimant had physical ability limitations based upon

          his medical diagnosis and treatment.

              24. Although Defendants relied on Dr. Guberman's report in denying Plaintiff's
                                                                                                       s
                                                                                                       o
                                                                                                             ■
          claim for benefits, they failed to consider all of the limitations set forth in Dr.          o
                                                                                                       o
                                                                                                       g
                                                                                                       e
                                                                                                       e

                                                                                                       8>
                                                                                                       3u
                                                                                                       £
Filed            19-CI-00054   04/12/2019-           Debbie H. Sparks, Wolfe Circuit Clerk
   Case: 5:19-cv-00208-CHB Doc #: 1-2 Filed: 05/09/19 Page: 11 of 13 - Page ID#: 16
Filed              19-CI-00054   04/12/2019           Debbie H. Sparks, Wolfe Circuit Clerk




        ^   Guberman's report, which were further supported by medical records from the             '

            Plaintiffs treating physicians, in making their adverse benefit decision.

                25.Thereafter, Plaintiff-timely filed an administrative appeal of this denial, which

            denial of Plaintiffs continued claim for long-term disability benefits was upheld by        - 5
                                                                                                          e
                                                                                                         e
                                                                                                         5
            Defendants on or about June 29, 2017 determining that although Plaintiffs                    g
                                                                                                         o

            * limitations from his medical conditions would prevent him from performing the              s
                                                                                                         &
                                                                                                         n
                                                                                                         Sa
            material job duties of his job as a truck driver, that a Transferable Skills Analysis

            determined that he was still capable of performing other occupations such as a

            Scheduler, Maintenance; and a Route-Delivery Clerk.

                26. Following the June 29, 2017 denial that was upheld by Defendants, Plaintiff,
                                                                                                         a
                                                                                                         u»
            by and through counsel, filed a second level administrative appeal claiming                  a
                                                                                                         n
                                                                                                         to

            Plaintiffs continued entitlement to disability benefits under the terms of Policy No.:       UJ
                                                                                                         z
                                                                                                         o
                                                                                                         fr­
                                                                                                         ill
            FLK 980042.                                                                                  Ik
                                                                                                         <
                27. In his second level administrative appeal, Plaintiff, by and through counsel,        z
                                                                                                         3it
                                                                                                         z
            provided Defendants with additional documentation and medical records that                   o
                                                                                                         X
                                                                                                         o
            indicated that the Plaintiff continued to suffer from medical conditions and medical         £
                                                                                                         a
                                                                                                          a

            limitations that prevented him from performing the material duties of his occupation         1s
                                                                                                         IL
            or any other occupation entitling him to disability benefits under Policy No. FLK-

            980042.

                28. Despite this new and substantial evidence of the Plaintiff's entitlement to
                                                                                                         S
                                                                                                         o
            disability benefits under Policy No. FLK-980042, on or about November 30, 2018,              e
                                                                                                         o
                                                                                                         se
            Defendants upheld their prior decision denying disability benefits.                          e

                                                                                                         a
                                                                                                         2u
                                                                                                         2
Filed              19-CI-00054   04/12/2019           Debbie H. Sparks, Wolfe Circuit Clerk
   Case: 5:19-cv-00208-CHB Doc #: 1-2 Filed: 05/09/19 Page: 12 of 13 - Page ID#: 17
Filed            19-CI-00054    04/12/2019            Debbie H. Sparks, Wolfe Circuit Clerk


                          »     H.                              -$A




                                             CLAIMS FOR RELIEF

              29. Plaintiff incorporates by reference all allegations contained in Paragraphs 1

           through 28 of this Complaint as if fully set forth herein.* —

              30. Plaintiff was entitled to benefits under the ERISA plan Policy No. FLK-980042             so
                                                                                                            o
                                                                                                            ■s
           that was denied by Defendants from on or about February 9, 2017, through the                     e
                                                                                                            se
           present day.                                                                                     9.
                                                                                                            §)
                                                                                                            o
                                                                                                            u
              31. Defendants wrongfully denied Plaintiff's claim for disability benefits and                &

           breached its contract with Plaintiff as the beneficiary to provide him with the disability

           benefits, he was entitled to under the terms of the Policy.

              32.The decision to deny Plaintiff benefits was incorrect, arbitrary and capricious,
                                                                                                            a
                                                                                                            in
           and not supported by substantial evidence.                                                       sn
                                                                                                            to
                                                                                                            K
              33. Plaintiff prays for a judicial determination to recover benefits under the Life       •   UJ
                                                                                                            z
                                                                                                            u
                                                                                                            UJ
           Insurance Company of North America ERISA Policy No. FLK-980042, to enforce his                   it
                                                                                                            <
                                                                                                            *
           rights under the terms of the plan, and to clarify his rights to future benefits under           z
                                                                                                            <
                                                                                                            tc
                                                                                                            lb
                                                                                                            z
           the plan.                                                                                        o
                                                                                                            z
                                                                                                            o
                                                                                                            et
              34. Plaintiff seeks attorney fees, costs of litigation, and pre-judgment and post-            13
                                                                                                             3
                                                                                                            n

           judgment interest as permitted by 29 C.F.R. §1132(g).                                            2<0
                                                                                                            a.S
              35. Pursuant to 29 C.F.R. 2560.503-l(h), Plaintiff was entitled to a full and fair

           review of Defendants' denial of his claim for disability benefits; however, he was not

           given a full and fair review.
                                                                                                            so
              36. Pursuant to 29 C.F.R. 2560.503-1(1), Plaintiff is entitled to civil relief based          o
                                                                                                            5
                                                                                                            e
                                                                                                            5
           upon the ERISA plan's failure to follow claims procedures consistent with the Act.               o
                                                                                                            o

                                                                                                            O)
                                                                                                            e
                                                                                                            u
                                                                                                            £
Filed             19-CI-00054   04/12/2019            D§bbie H. Sparks, Wolfe Circuit Clerk
    Case: 5:19-cv-00208-CHB Doc #: 1-2 Filed: 05/09/19 Page: 13 of 13 - Page ID#: 18
Filed             19-CI-00054 04/12/2019      Debbie H. Sparks, Wolfe Circuit Clerk

                                            •


              WHEREFORE, Plaintiff demands as follows:

                 1.     Judgment against Defendants in an amount in excess of the minimum

          jurisdictional requirements of this Court for benefits under the plan;

                 2.     Trial by jury;                                                          so
                                                                                                o
                                                                                                ’o
                 3.     Attorney fees, costs, pre-judgment and post-judgment interests, civil
                                                                                                S
                                                                                                o

           penalties; and                                                                       9.
                                                                                                O)
                                                                                                «
                                                                                                u
                 4.     Any and all relief which this Court may deem proper.                    £

                 THIS 12th DAY OF APRIL, 2019.

                                                    Respectfully submitted,


                                                                                                s*
                                                                                                in
                                                    /s/ L. Dustin Riddle___________             n
                                                                                                n
                                                    L. DUSTIN RIDDLE                            o
                                                                                                a
                                                    FLYNT LAW OFFICES, PSC                      tu
                                                                                                X
                                                    P.O. BOX 760                                a
                                                                                                111
                                                    SALYERSVILLE, KY 41465                      Ik

                                                    (606) 349-6210 or 349-6211                  <
                                                    Fax: (606) 349-6214                         z
                                                                                                <
                                                                                                K
                                                    Email: lydia themotivafcor@hotmail.com      U.
                                                                                                z
                                                    Email: Ldridd3@yahoo.com                    O
                                                                                                X
                                                                                                o
                                                                                                2
                                                                                                3

                                                                                                 e>

                                                                                                1£
                                                                                                a.




                                                                                                S
                                                                                                e
                                                                                                o
                                                                                                o

                                                                                                s
                                                                                                a
                                                                                                e
                                                                                                 o
                                                                                                 10
                                                                                                JC
                                                                                                 o
                                                                                                &

Filed            19-CI-00054   04/12/2019           D?bbie H. Sparks, Wolfe Circuit Clerk
